MEMORANDUM**
Enrique Rangel appeals the 121-month sentence imposed following his guilty plea to a charge of conspiracy to possess with intent to distribute methamphetamine. He appeals the district court’s denial of his request for a two-level minor role adjustment. We affirm.
DISCUSSION
Rangel argues that he is entitled to a minor role adjustment because he was *466merely an “unsophisticated middleman” who arranged for the sale of the drugs and who would have received only small compensation for his services. The district court denied the adjustment because Ran-gel “played an integral and important role in the sale.” We review for clear error. See United States v. Rosales-Rodriguez, 289 F.3d 1106, 1112 (9th Cir.2002), cert. denied, — U.S. —, 123 S.Ct. 643, 154 L.Ed.2d 545 (2002).
We conclude there was no error. The district judge carefully explained that while she accepted Rangel’s claims that he lacked sophistication and expected little profit from the transaction, she nevertheless found that his involvement was simply too significant to merit the reduction. The court correctly noted that Rangel initiated contact with the confidential information, engaged in negotiations and final arrangements, was present at the deal, and told the informant that he could obtain additional drugs. These factors support the denial of Rangel’s request for a minor role adjustment. See United States v. Molina, 934 F.2d 1440, 1452 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.